Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

Claim Status
Claims 1, 3-8, 10-15, and 17-20 are currently pending and are presented for examination on the merits.

Claim Objection
In amended Claim 1 (et al), please be consistent with “the customer data” and “the aggregated customer data”, as using both results in confusion.  Also, please delete the “and” after the comparing step.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1, 3-8, 10-15, and 17-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards performing an action (e.g., adjusting a policy) when customer data matches a behavioral pattern.  This is a long standing commercial practice previously performed by humans (e.g., bank tellers, lenders, mortgage brokers, insurance adjusters, fraud departments, etc.) manually and via mental steps; for example, to detect fraud.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  The instant amendment does not substantially change the scope of the previously presented claims.  As such, the § 101 rejection is maintained.   The main limitation added by the amendment: “receiving aggregated customer data . . . having similar transaction characteristics” further delineates the aforementioned abstract idea.
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology (e.g., a cognitive model, reinforcement learning model, intelligent agent, etc.). “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., a cognitive model, reinforcement learning model, intelligent agent, etc.) either further delineate the abstract idea (Claims 2, 5,6,), recite insignificant extra-solution activity (Claims 3), or instruct the artisan to apply it (the abstract idea) across generic computing technology (Claims 4,7), and the like.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under § 102 as being unpatentable over US 20090210368 to Deo et al., in view of 2017/0124487 to Szeto et al.
	With respect to Claim 1, 8, and 15, Deo teaches a system comprising a processor (FIGS. 1-4), a computer program product ([0079]), a computer implemented method in a data processing system comprising a processor and a memory comprising instructions (FIGS. 1-4), which are executed by the processor to cause the processor to implement the method for identifying a fraudulent behavioral pattern from simulated transaction data ([0016]; new data, canonical data format;[0023]) on a cognitive system ([0016];[0025]), the method comprising: 
receiving aggregated customer data, wherein the aggregated customer data is representative of a plurality of customers having similar transaction characteristics ([0031-37];[0067], same user would have similar transaction characteristics); generating by a cognitive system simulated transaction data in imitation of the aggregated customer data, using a reinforcement learning model including an intelligent agent, a policy engine, and an environment ([0016];[0024-25]); identifying, by the processor, a behavioral pattern from the simulated transaction data ([0016]; [0024-25]); comparing, by the processor, the behavioral pattern with the customer transaction data to determine whether the behavioral pattern is present in the customer transaction data ([0016]), and determining that the behavioral pattern is present in the customer transaction data, and train a fraudulent behavior detection model implemented on the cognitive system ([0016]; [0025]), wherein generating simulated transaction data further comprises: providing, by the processor, the standard customer transaction data representing a group of real customers having similar transaction characteristics as a goal ([0016];[0046-47], “not too different . . .”); providing the customer data as a goal (see simulating throughout); performing, by the processor, a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold ([0046-47], not too different); in each iteration: conducting, by the intelligent agent, an action including a plurality of simulated transactions; comparing, by the environment, the action with the goal ([0029]); providing by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; and adjusting, by the policy engine ([0023];[0029] business rules, [0057]), a policy based on the feedback ([0023];[0057]) for determining the next action (FIGS. 8,9).  Deo’s model behaves similar to the plurality of customers in that it attempts to match the latter’s patterns to detect fraud etc. ([0027];[0051], detecting undesirable patterns from past customer patterns)
Deo teaches wherein the model implemented on the cognitive system is a fraudulent behavior detection model, configured to determine whether the behavioral pattern indicates a fraudulent behavior. ([0023], patterns “deemed undesirable”)
Even though Deo teaches “modifying” the new data and metadata which could be “simulated transaction data,” it fails to expressly teach training its model using simulated transaction data.  Szeto, however, teaches training a model based on training data that is also “simulated by historical data . . . by the machine learning system. [0226]  Szeto discusses a need for “a systematic model management platform to streamline the logistics of training and severing up predictive models to multiple users as well as the need for model collection and maintenance, including the reproduction of historical models for auditing, debugging, delayed evaluation and state rollback with automatic version control and tracking.” [0008]  It would have been obvious to one of ordinary skill in the art to modify Deo to include simulated training data in order to provide better model management for performing these functions. 
With respect to Claim 3, 10, and 17, Deo teaches training a reinforcement learning model, configured to generate new simulated transaction data having the behavioral pattern. ([0025])
With respect to Claim 5, 12, and 19, Deo teaches wherein each simulated transaction includes one or more of transaction type, transaction amount, transaction time, transaction location, transaction medium, and a second party associated with the transaction. (Abstract;[0024], participants)
With respect to Claim 6, 13, and 20, Deo teaches the step of identifying a behavioral pattern further comprising identifying the behavioral pattern based on a plurality of parameters including behavioral consistency, consistency volatility, and behavior abnormality. [0018];[0019] deviation.
With respect to Claim 7, and 14, Deo teaches wherein the behavioral pattern occurs during exploration in the reinforcement learning model. [0019]

	
Claims 4, 11, and 18 are rejected under § 103 as being unpatentable over Deo, in view of Szeto, and further in view of US 2014/0074614 to Mehanian et al.
With respect to Claim 4, 11, and 18, Deo fails to expressly teach in each iteration, further comprising: acquiring, by the processor, the standard customer transaction data from raw customer data through an unsupervised clustering approach.  But Mehanian teaches receiving unsupervised clustering of raw customer data. ([0085-89];[0099]) Mehanian discusses the need for better mass marketing approaches to target offers based on customer behavior. [0004] it would have been obvious to one of ordinary skill in the art to modify Deo to include this limitation as taught by Mehanian, in order to better target customers based on behavior.

Response to remarks
Applicants remarks submitted on 3/18/2022 have been considered, but are not persuasive where objections/rejections are maintained.  As per § 101, the claims continue to recite inventions including an abstract idea (i.e., detecting patterns of behavior based on past patterns and simulating historic data to train a model) the amendment adds receiving aggregated customer data, but this fails to effect a practical application.  Applicant fails to persuade the Office that the manner of simulating historic transaction data is an innovative concept, and the claims are still silent as to the algorithm used to do so.  Merely manipulating transaction data (to determine a “simulated” set) prior to identifying behaviorly patterns is insufficient to create a practical application, because most data sets are manipulated (e.g., normalized, filtered, etc.) when training a model.  This is generic computing activity/technology.  The term “Simulated” is not defined or limited in the specification. Thus, the recited language is broader than the claim scope of Example 39.  The raising of former Claim 2 (and similar) fail to effect a practical application.  
As per the prior art, Applicant’s remarks directed towards Deo are moot, in light of the new combination with Szeto.  Szeto, involving transaction data, has been added to expressly teach training a model with simulated data. [0226]  Deo continues to teach a model for detecting undesirable patterns of transaction behavior that modifies new data to train the model if it is consistent with the historic data.  Deo teaches using “new” transaction data from the customer transaction historical data, to determine in real time an undesirable pattern detection which would include fraudulent behavior.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/Examiner, Art Unit 3696